DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, claims 1-11 and 13-22 in the reply filed on February 17, 2021 is acknowledged.  Claims 12 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement filed August 26, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference 1 of the non-patent literature documents was not supplied with a date.  37 CFR 1.98 requires that “Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication”.  It has been placed in the application file, but this reference has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Drawings
The drawings are objected to because references numerals 12a and 12b should be added to Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“Disclosed is”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “about” twice in line 17 and in line 18.  The term “about” is a term of degree.  The specification does not provide a standard for measuring this term of degree and there is no known standard that is recognized in the art for measuring this term of degree.  Accordingly it is unclear how close to the specified angle is considered 
In claim 1 lines 20-21, it is unclear what is meant by “wherein each vane first end has an angle of inclination relative to said hub plate that is greater than the angle of inclination at said vane second end.”  Furthermore, for the limitation "the angle of inclination at said second end" in line 21, there is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --wherein each vane first end has an angle of inclination relative to said hub plate that is greater than an angle of inclination relative to said hub plate at said vane second end--.
Claim 4 lines 1 and 2, claim 5 lines 1 and 2, twice in claim 6 line 2, twice in claim 7 lines 2 and 3 and once in line 4, twice in claim 10 line 3, twice in claim 13 line 17 and once in line 18, claim 16 lines 1 and 2, claim 17 lines 1 and 2, twice in claim 18 line 2, twice in claim 19 lines 2 and 3 and once in line 4, and claim 21 lines 2 and 3, recite “about”.  The term “about” is a term of degree.  The specification does not provide a standard for measuring this term of degree and there is no known standard that is recognized in the art for measuring this term of degree.  Accordingly it is unclear how close to the specified angle is considered to be “about” the specified angle.  The Examiner notes that in further interpreting the claims, it is assumed that “about” should be deleted.
In claims 5 and 17 line 2, it is unclear what is meant by “relative to a plane defined by the back side of said hub” since the intermediate plate is not flat it is unclear which portion of the intermediate plate this angle refers to.  The Examiner notes that in 
In claims 7 and 19 line 4, it is unclear what is meant by “and at an angle of 85° to 95°” since it is unclear at what location this angle exists.  The Examiner notes that in further interpreting the claims, it is assumed that what is meant is --and at an angle of 85° to 95° at the second end--.
Claim 8 line 6 and claim 13 line 28 recite “approximately”.  The term “approximately” is a term of degree.  The specification does not provide a standard for measuring this term of degree and there is no known standard that is recognized in the art for measuring this term of degree.  Accordingly it is unclear how close is considered to be “approximately”.  The Examiner notes that in further interpreting the claims, it is assumed that “approximately” should be deleted.
Allowable Subject Matter
Claims 1-11 and 13-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-11, the prior art does not teach an impeller for a centrifugal pump comprising all the limitations of claim 1, but more specifically comprising a plurality of vanes bisected by said intermediate plate wherein each vane has a first vane section located on said suction side of said intermediate plate and a second vane section located on said back side of said intermediate plate, wherein at 
With respect to claims 13-22, the prior art does not teach an impeller for a centrifugal pump comprising all the limitations of claim 13, but more specifically comprising 
a plurality of vanes bisected by said intermediate plate wherein each vane has a first vane section located on said suction side of said intermediate plate and a second vane section located on said back side of said intermediate plate, wherein at least a portion of said second vane sections join said hub plate to said intermediate plate and define fluid passageways between said intermediate plate and said hub plate; a plurality of balancing holes passing through said hub plate, said balancing holes positioned concentrically about said axle hub and at least one balance hole is positioned between adjacent second vane sections; wherein each vane first end defines an angle of 15° to 25° relative to said center line of said impeller and wherein each vane second end defines an angle of 90° relative to the center line of said impeller; wherein each vane defines a 3D configuration wherein said vane first end has an angle of inclination 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goth, Vitu and Manninen teach a similar impeller, but do not teach a hub plate connected to an intermediate plate by a second vane section.  Gulich teaches a similar impeller, but does not teach a hub plate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746